DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 24 February 2021.
Claims 1 – 20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishigaki (EP 2,407,021 A1).

Regarding claim 1, Nishigaki discloses a power tool ensemble, comprising: a power head (3, 4, fig. 1), including: a motor (4, fig. 1; [0016], ll. 38 – 39, “an electric motor as a drive power source 4”); and a power shaft (3, 50, figs. 1, 2, 8A) mechanically coupled to the motor ([0019], ll. 36 – 38); a first shaft coupler (40 – a first configuration, fig. 9; [0020] describes that multiple kinds of power transmission joints 40 are prepared and are adapted to multiple shapes of power input end portions 27b of power input shafts 27a of various working devices such as a mowing device 10, a nylon cord grass cutting device 11, clipper-type moving devices 12, 13, a rotary-type soil cultivating device 14, a blower 15, a rotary brush 16 as shown in fig. 1.  The examiner deems the first shaft coupler 40 is a first configuration of the joint sleeve 41, insert 42, 43 wherein the insert 43 has an engaging shaft fitting portion 43b corresponding to one of working devices or tool heads 10 – 16), including: a first power shaft connecter (41, 42, fig. 9) configured to be capable of being mechanically coupled to the power shaft ([0026], ll. 31 – 37 describes the insert 42 has a drive shaft fitting portion 42b which has shapes adapted to those of the drive front end portion 50a of the drive shaft 50); and a first shaft-specific connecter (43, fig. 9) having a first tool shaft configuration (43b, fig. 9) configured to be capable of being mechanically coupled to a first tool shaft (44, fig. 9) of a first tool head (one of the working devices or tool heads 10 – 16, fig. 1) ([0026], ll. 31 – 37 describes the insert 43 has an engaging shaft fitting portion 43b which has shapes adapted to those of the shaft member 44), the first shaft-specific connecter being coupled to the first power shaft connecter (via joint sleeve 41 as shown in fig. 10A); and a second shaft coupler (40 – a second configuration, fig. 9; The examiner deems the second shaft coupler 40 is a second configuration of the joint sleeve 41 and inserts 42, 43 wherein the insert 43 has a different engaging shaft fitting portion 43b than the engaging shaft fitting portion 43b of the first configuration as shown in fig. 6 that corresponds to one of the other working devices or tool heads 10 – 16. Please note, [0026], ll. 40 – 41 describes fig. 6 depicts both the insert 42 and the insert 43), including: a second power shaft connecter (41, 42, fig. 9) configured to be capable of being mechanically coupled to the power shaft ([0026], ll. 31 – 37 describes the insert 42 has a drive shaft fitting portion 42b which has shapes adapted to those of the drive front end portion 50a of the drive shaft 50); and a second shaft-specific connecter (43, fig. 9) having a second tool shaft configuration (43b, fig. 9; a different engaging shaft fitting portion 43b than the engaging shaft fitting portion 43b of the first configuration as shown in fig. 6 that corresponds to one of the other working devices or tool heads 10 – 16) configured to be capable of being mechanically coupled to a second tool shaft (44, fig. 9; a different shaft member or power input engaging shaft portion 44 than the shaft member 44 of the first configuration that corresponds to one of the other working devices or tool heads 10 – 16) of a second tool head (one of the other working devices or tool heads 10 – 16, fig. 1), the second shaft-specific connecter being coupled to the second power shaft connecter (via joint sleeve 41 as shown in fig. 10A); wherein the second tool shaft configuration (42b of the second configuration) is different from the first tool shaft configuration (42b of the first configuration) (Fig.6 shows the insert 43 can have several different engaging shaft fitting portion 43b or tool shaft configurations wherein the examiner deems the engaging shaft fitting portion 43b of the second configuration differs from the engaging shaft fitting portion 43b of the first configuration).

Regarding claim 2, Nishigaki discloses the power shaft (3, 50, figs. 1, 2, 8A) has a cross section selected from the group consisting of a square cross section, a splined cross section, and a splined socket configuration ([0020], ll. 8 – 9 describes the drive front end portion 50a of the drive shaft 50 can have a splined cross section).

Regarding claim 3, Nishigaki discloses the first shaft-specific connecter (43, fig. 9) has a splined socket configuration (Fig. 6 shows four examples of the engaging shaft fitting portion 43b of the insert 43 having splined socket configurations. Please note, [0026], ll. 40 – 41 describes fig. 6 depicts both the insert 42 and the insert 43).

Regarding claim 17, Nishigaki discloses the first tool head (10, fig. 1) is selected from the group consisting of a string trimmer head, a blade trimmer head, a reciprocating saw head, a chain saw head, and a hedge trimmer head, a garden tiller head, a pruning shears head, and a lawn edger head (Fig. 1 shows working machine 10 as a mowing device wherein the examiner deems the mowing device equivalent to a blade trimmer head).

Regarding claim 18, Nishigaki discloses a power tool ensemble, comprising: a power head (3, 4, fig. 1) configured to provide rotational mechanical power; a first shaft coupler (40 – a first configuration, fig. 9; [0020] describes that multiple kinds of power transmission joints 40 are prepared and are adapted to multiple shapes of power input end portions 27b of power input shafts 27a of various working devices such as a mowing device 10, a nylon cord grass cutting device 11, clipper-type moving devices 12, 13, a rotary-type soil cultivating device 14, a blower 15, a rotary brush 16 as shown in fig. 1.  The examiner deems the first shaft coupler 40 is a first configuration of the joint sleeve 41, insert 42, 43 wherein the insert 43 has an engaging shaft fitting portion 43b corresponding to one of working devices or tool heads 10 – 16) configured to transfer the rotational mechanical power to a first tool head (one of the working devices or tool heads 10 – 16, fig. 1) and a second shaft coupler (40 – a second configuration, fig. 9; The examiner deems the second shaft coupler 40 is a second configuration of the joint sleeve 41 and inserts 42, 43 wherein the insert 43 has a different engaging shaft fitting portion 43b than the engaging shaft fitting portion 43b of the first configuration as shown in fig. 6 that corresponds to one of the other working devices or tool heads 10 – 16. Please note, [0026], ll. 40 – 41 describes fig. 6 depicts both the insert 42 and the insert 43) configured to transfer the rotational mechanical power to a second tool head (one of the other working devices or tool heads 10 – 16, fig. 1); wherein the first shaft coupler is free of a mechanism to transfer the rotational mechanical power to the second tool head (The examiner deems the power transmission joint 40 of the first configuration is free of the insert 43 that has the engaging shaft fitting portion 43b that corresponds to the second tool head), and the second shaft coupler is free of a mechanism to transfer the rotational mechanical power to the first tool head (The examiner deems the power transmission joint 40 of the second configuration is free of the insert 43 that has the engaging shaft fitting portion 43b that corresponds to the first tool head).

Regarding claim 19, Nishigaki discloses the power head (3, 4, fig. 1)  includes: an electric motor (4, fig. 1; [0016], ll. 38 – 39, “an electric motor as a drive power source 4”); and a power shaft (3, 50, figs. 1, 2, 8A) mechanically coupled to the electric motor, the first shaft coupler (40 – the first configuration, fig. 9) being configured to be capable of being mechanically coupled to the power shaft (Fig. 8A shows the insert 42 portion of the power transmission joint 40 mechanically coupled to the drive front end 50a of the drive shaft 50), and the second shaft coupler (40 – the second configuration, fig. 9) being configured to be capable of being mechanically coupled to the power shaft (Fig. 8A shows the insert 42 portion of the power transmission joint 40 mechanically coupled to the drive front end 50a of the drive shaft 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (EP 2,407,021 A1).

Regarding claim 16 and claim 20, Nishigaki discloses the invention as recited in claim 1.
Nishigaki does not explicitly disclose the first shaft coupler is 3 inches to 7 inches long, and the second shaft coupler is 3 inches to 7 inches long.
However, Nishigaki discloses that the object of the invention of Nishigaki is to provide a hand-held powered working machine and a power transmission joint which allows the drive front end portion of the drive shaft of the hand-held powered working machine and the power input end portion of the working device to co-rotatably engage with each other, even if the drive front end portion of the drive shaft and the power input end portion of the working device have different or non-matching shapes to prevent direct rotational engagement with each other ([0005]).  One having ordinary skill in the art would recognize that the hand-held powered working machines and the working devices come in various sizes and thus the power transmission joints; that is, the first shaft coupler and the second shaft coupler, that would join these hand-held powered working machines and working devices would likewise come in various sizes to accommodate the different drive front end portions of the drive shaft of these hand-held powered working machines and the different power input end portions of these working devices.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shaft coupler and the second shaft coupler, as disclosed by Nishigaki, with the first shaft coupler being 3 inches to 7 inches long and the second shaft coupler is 3 inches to 7 inches long with the motivation that the first shaft coupler and the second shaft coupler is correctly sized to accommodate the different hand-held powered working machines and the working devices.
Please note, applicant discloses the claimed range of lengths of the first shaft coupler and the second shaft coupler has the advantage of having a length sufficient to provide secure clamping to the power head and the tool head and a length sufficiently short as to facilitate maneuvering the handheld electrically powered landscaping tool ([0036] – specification).  However, Nishigaki inherent possesses these same characteristics.  Since every patent is presumed valid, and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935)), it is presumed that the length of the power transmission joint 40 of Nishigaki is sufficient to provide secure clamping to the drive end portion 50A of the drive shaft 50 of the power head 3, 4 in order for the invention of Nishigaki to operate.  It is also presumed that the length of the power transmission joint 40 is sufficiently short to facilitate maneuvering the hand-held powered working machine 1 of Nishigaki else the hand-held powered working machine 1 would be too bulky to operate.  Thus, any changes in size of the power transmission joint 40 in order to accommodate the different hand-held powered working machines and the working devices would also be made in light of the length of the power transmission joint 40 of Nishigaki being sufficient to provide secure clamping to the drive end portion 50A of the drive shaft 50 of the power head 3, 4 and being sufficiently short to facilitate maneuvering the hand-held powered working machine 1.
 
Claims 4 – 5 and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (EP 2,407,021 A1), in view of Takahashi (JP 2006 288296).

Regarding claim 4, Nishigaki discloses the invention as described in claim 1.
Nishigaki discloses the motor (4, fig. 1) is an electric motor ([0016], ll. 38 – 39, “an electric motor as a drive power source 4”).
Nishigaki does not explicitly disclose the motor is a direct current (DC) electric motor. 
However, Takahashi teaches a motor (21, fig. 3) is a direct current (DC) electric motor electrically coupled to a power cord (3, fig. 1) wherein the power cord connects to a power cable socket (24, fig. 1) on a portion of a power head (12, fig. 1) via a power head plug (31, fig. 1) on one end side of the power cord and connects to a coupler (42, fig. 1) on an external power supply (4, fig. 1) via a battery-specific plug (32, fig. 1) on the other end side of the power cord ([0038] – [0039] describes a drive unit 12 having a motor 21 supplied with power from a nickel metal hydride battery pack 4 via a joint cord 4 wherein the joint cord 4 connects to a power cable socket 24 on the drive unit 12 via connector 31 on one end side of the joint cord 3 and connects to coupler 42 on the battery pack 4 via connector 32 on the other end side of the joint cord 3.  The examiner deems that since the motor 21 is powered by the nickel metal hydride battery pack 4, a direct current power source, then motor 21 is a direct current motor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool ensemble, as disclosed by Nishigaki, with a direct current (DC) electric motor, a power cable socket, a power cable having a power head plug and a battery-specific plug, and a battery pack, as taught by Takahashi, with the motivation to provide a power tool ensemble powered by an external power source via a power cable so that the power tool ensemble is lighter and more convenient for a user to operate than a power tool ensemble with an attached power source that would cause the power tool ensemble to be heavier and may fatigue a user during use of the heavier power tool ensemble.

Regarding claim 5, Nishigaki, as modified by Takahashi, discloses the invention as recited in claim 4.
Nishigaki discloses an electric switch coupled to the electric motor, configured to control electric power to the electric motor.  Fig. 1 shows a powered operation lever 2 located outside of a drive power source 4 of the power head 3, 4.  However, the reference is ambiguous whether the powered operation lever 2 is located on a hollow operation pipe 3 of the power head 3, 4, or the powered operation lever 2 is located on a two-hand handle 5 outside of the power head 3, 4 (see fig. 1).  For the sake of argument, the examiner will take the position that the powered operation lever 2 is located on the two-hand handle 5 outside of the power head 3, 4 and not located on the hollow operation pipe 3 of the power head 3, 4, thus Nishigaki does not explicitly disclose the power head includes an electric switch coupled to the DC electric motor, configured to control electric power to the DC electric motor.
However, Takahashi teaches a power head (11, 12, fig. 1) including an electric switch (23, fig. 3) coupled to a DC electric motor (21, fig. 3) (Fig. 3 shows a main power switch 23 coupled to a drive motor 21 via a cord 303, a motor drive board 231, and a harness 306), configured to control electric power to the DC electric motor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power head, as disclosed by the Nishigaki, with a power head including an electric switch coupled to a DC electric motor, configured to control electric power to the DC electric motor, as taught by Takahashi, with the motivation to provide a main power switch that cuts off power between the external power supply and the motor in the case of a motor malfunction.  For example, the user can disconnect the power to the motor drive board and the DC electric motor in the case of fire caused by overloading the DC electric motor, by a lack of cooling air to the DC electric motor, or by short-circuiting the DC electric motor to ground or another conductor.

Regarding claim 8, Nishigaki, as modified by Takahashi, discloses the invention as recited in claim 4.
Nishigaki discloses an add-on electric switch wherein the add-on electric switch being electrically coupled to the DC electric motor. Fig. 1 shows a powered operation lever 2 located outside of a drive power source 4 of the power head 3, 4.  However, the reference is ambiguous whether the powered operation lever 2 is located on a hollow operation pipe 3 of the power head 3, 4 or the powered operation lever 2 is located on a two-hand handle 5 (see fig. 1).  For the sake of argument, the examiner will take the position that the powered operation lever 2 is located on the hollow operation pipe 3 of the power head 3, 4 and not on the two-hand handle 5, thus Nishigaki does not explicitly disclose an add-on electric switch located outside of the power head, the add-on electric switch being electrically coupled to the DC electric motor.
However, Takahashi teaches an add-on electric switch (26, fig. 1) located outside of a power head (11, 12, fig. 1), the add-on electric switch being electrically coupled to a DC electric motor (21, fig. 3) (Figs. 1, 3, 4 shows a start/stop switch 26 electrically coupled to a drive motor 21 via a harness 301, a display box substrate 260, a harness 302, a motor drive board 231, and a harness 306).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool ensemble, as disclosed by the modified Nishigaki, with an add-on electric switch located outside of a power head, the add-on electric switch being electrically coupled to a DC electric motor, as taught by Takahashi, with the motivation to provide an on/off switch to activate the DC electric motor on the handles of the power tool ensemble so that the user can conveniently manipulate the on/off switch.

Regarding claim 9, Nishigaki, as modified by Takahashi, discloses the invention as recited in claim 4.
The modified Nishigaki discloses the power head (Nishigaki – 3, 4, fig. 1) includes a power cable socket (Takahashi – 24, fig. 1) electrically coupled to the DC electric motor (Takahashi – 21, fig. 3) (Takahashi – [0055], l. 449 describes a power connector 24 electrically coupled to a main power switch 23 via a cord 307 and fig. 3 shows the main power switch 23 electrically coupled to the drive motor 21 via a cord 303, a motor drive board 231, and a harness 306).

Regarding claim 10, Nishigaki, as modified by Takahashi, discloses the invention as recited in claim 9. 
The modified Nishigaki discloses a power cable (Takahashi – 3, fig. 1) having a power head plug (Takahashi – 31, fig. 1) configured to make an electrical connection to the power cable socket (Takahashi – 24, fig. 1).

Regarding claim 11, Nishigaki, as modified by Takahashi, discloses the invention as recited in claim 10.
The modified Nishigaki discloses the power cable (Takahashi – 3, fig. 1) has a battery-specific plug (Takahashi – 32, fig. 1) configured to electrically couple to an external power source (Takahashi – 4, fig. 1).

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (EP 2,407,021 A1), in view of Rahe (US 4,733,471).

Regarding claim 13, Nishigaki discloses the invention as recited in claim 1.
Nishigaki discloses a tool head (one of the working devices or tool heads 10 – 16, fig. 1) includes a head clamp mechanism (26, fig. 8A) around the power input shaft (27a, fig. 8A) of the tool head configured to clamp on the first shaft coupler and to clamp on the second shaft coupler.  
Nishigaki does not explicitly disclose the power head includes a head clamp mechanism around the power shaft configured to clamp on the first shaft coupler and to clamp on the second shaft coupler.
However, Rahe teaches a power head (24, 41, 46, figs. 1, 5A) includes a head clamp mechanism (28, fig. 1) around a power shaft (24, 46, fig. 5A) configured to clamp on a shaft coupler (36, fig. 5A) (One having ordinary skill in the art would recognize that the socket member 36 is an equivalent structure to the first shaft coupler and to the second shaft coupler of Nishigaki.  Thus, with the incorporation of the teachings of Rahe with the invention of Nishigaki, the power head 3, 4 of Nishigaki would include the head clamp mechanism 28 of Rahe around the power shaft 3 of Nishigaki to clamp on the first shaft coupler or the second shaft coupler of Nishigaki to a tool head not having a clamp structure).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool ensemble, as disclosed by Nishigaki, with a power head including a head clamp mechanism around a power shaft configured to clamp on a shaft coupler, as taught by Takahashi.  Please note, [0004] of Nishigaki describes the purpose of the invention is to match a power head with different types of working devices or tool heads.  While Nishigaki discloses tool heads having a head clamp mechanism to attach a hollow operation pipe 3 portion of the power head 3, 4 to the tool head, Rahe teaches tool heads may not have a head clamp mechanism, thus one having ordinary skill in the art would be motivated in light of the described purpose of Nishigaki to use the head clamp mechanism 28 of Rahe to attach the power head 3, 4 of Nishigaki to different types of tool heads that do not have a head clamp mechanism.

Regarding claim 14, Nishigaki discloses the invention as recited in claim 1.
Nishigaki discloses a tool head (one of the working devices or tool heads 10 – 16, fig. 1) includes a shaft coupler clamp mechanism (26, fig. 8A) around the first shaft-specific connecter (43, fig. 8A) configured to clamp on the first tool head (one of the working devices or tool heads 10 – 16, fig. 1).
Nishigaki does not explicitly disclose the first shaft coupler includes a shaft coupler clamp mechanism around the first shaft-specific connecter configured to clamp on the first tool head.
However, Rahe teaches a shaft coupler (36 fig. 5A) including a shaft coupler clamp mechanism (28, fig. 1) around a shaft-specific connecter (portion of socket member 36 having square bore 34, fig. 5A) configured to clamp on the first tool head (one of the working devices or tool heads 16, 30, 32, figs. 1, 2A, 2B – specifically on a driven shaft 20 of one of the working devices or tool heads 16, 30, 32) (One having ordinary skill in the art would recognize that the socket member 36 is an equivalent structure to the first shaft coupler 40 of Nishigaki and that the portion of the socket member 36 having the square bore 34 is an equivalent structure to the first shaft-specific connecter 43.  Thus, with the incorporation of the teachings of Rahe with the invention of Nishigaki, the first shaft coupler 40 of Nishigaki would include the shaft coupler clamp mechanism 36 of Rahe around the first shaft-specific connecter 43 of Nishigaki which is configured to clamp on a first tool head not having a clamp structure).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool ensemble, as disclosed by Nishigaki, with a shaft coupler includes a shaft coupler clamp mechanism around a shaft-specific connecter configured to clamp on the first tool head, as taught by Takahashi.  Please note, [0004] of Nishigaki describes the purpose of the invention is to match a power head with different types of working devices or tool heads.  While Nishigaki discloses tool heads having a shaft coupler clamp mechanism to attach a hollow operation pipe 3 portion of the power head 3, 4 to the tool head, Rahe teaches tool heads may not have a shaft coupler clamp mechanism, thus one having ordinary skill in the art would be motivated in light of the described purpose of Nishigaki to attach the power head 3, 4 and the first shaft coupler of Nishigaki to different types of tool heads that do not have a shaft coupler clamp mechanism.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (EP 2,407,021 A1), in view of McCue (US 2019/0358801 A1).

Regarding claim 15, Nishigaki discloses the invention as recited in claim 1.
Nishigaki does not explicitly disclose a rear extension attached to the power head, the rear extension including at least one element selected from the group consisting of a rear handle, a battery mount, and a rear electric switch.
However, McCue teaches a rear extension (70, fig. 12) attached to a power head (P, fig. 12), the rear extension including a battery mount (70, fig. 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool ensemble, as disclosed by the modified Nishigaki, with a rear extension attached to a power head, the rear extension including a battery mount, as taught by McCue, with the motivation to allow use of the power tool ensemble in remote locations away from an external power source or in locations where coupling the power tool ensemble to an external power source via power cable is inconvenient. 


    PNG
    media_image1.png
    518
    826
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (A1)][AltContent: textbox (Nakano (US 9,955,627) – Annotated fig. 3)]Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (EP 2,407,021 A1), in view of Takahashi (JP 2006 288296), in further view of Nakano (US 9,955,627).

Regarding claim 6, Nishigaki, as modified by Takahashi, discloses the invention as recited in claim 5.
The modified Nishigaki discloses a power head (Nishigaki – 3, 4, fig. 1).
The modified Nishigaki does not explicitly disclose the power head includes a throttle cable adapter mechanically coupled to the electric switch, configured to operate the electric switch.
However, Nakano teaches a power head structure (11, fig. 3) includes a throttle cable adapter (23, fig. 3; Col. 7, ll. 15 – 22 describes when the trigger lever 44 is pulled, the wire 26 is drawn causing a movable plate 23 to move in a front-rear direction such that a rear end of the movable plate 23, which abuts a plunger 22 of a switch 21, activates the switch 23.  One having ordinary skill in the art would recognize from the description in Col. 7, ll. 15 – 22 and from annotated fig. 3 that the wire 26 and the wire end 26a is a Bowden cable used to transmit a mechanical force by a movement of an inner cable, shown as 26a, relative to a hollow outer cable housing, shown as 26.  One having ordinary skill in the art would further recognize from the description in Col. 7, ll. 15 – 22 and from annotated fig. 3 that the connection structure A1 connects the end of the hollow outer cable housing 26 to the housing 11 while movable plate 23 converts the pulling force of the inner cable 26a to a pushing force that pushes a plunger 22 of an electric switch 21.  Please note, the plain meaning of the term, “adapter”, is “a device for connecting pieces of equipment that cannot be connected directly” – Oxford dictionary. In the instant case, the inner cable 26a of the Bowden cable 26/26a and the plunger 22 of the electric switch 21 are pieces of equipment that cannot be connected directly and be expected to operate correctly since the inner cable 26a of the Bowden cable 26/26a transmits a pulling force when trigger 44 is pulled and the plunger 22 of the electric switch 21 requires a pushing force to activate the electric switch 21.  The movable plate 23 is a device that connects the inner cable 26a of the Bowden cable 26/26a and the plunger 22 of the electric switch 21 so that the two pieces of equipment can operate together. Thus, the examiner deems the movable plate 23 as the claimed “a throttle cable adaptor”) mechanically coupled to an electric switch (21, fig. 3), configured to operate the electric switch (Col. 7, ll. 15 – 22); and a throttle (44, fig. 2) located on a handle (41, fig. 2) having a throttle cable (26, 26a, fig. 3) configured to be capable of being mechanically coupled to the throttle cable adapter (via A1, annotated fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool ensemble, as disclosed by the modified Nishigaki, with a power head including a throttle cable adapter mechanically coupled to an electric switch, configured to operate the electric switch; and a throttle located on a handle having a throttle cable configured to be capable of being mechanically coupled to the throttle cable adapter, as taught by Nakano.  Please note, the modified Nishigaki discloses a main power switch that cuts off power between the external power supply and the motor in the case of a motor malfunction (see claim 5).  Thus, one having ordinary skill in the art would be motivated to have the power head to include a throttle cable adapter mechanically coupled to the electric switch to operate the electric switch so that in the case of a motor malfunction, the power between the external power supply and the motor can be cut off by a throttle located on the handles of the power tool ensemble and connected to the throttle cable adapter so that the user can easily access and manipulate the throttle.

Regarding claim 7, Nishigaki, as modified by Takahashi, as further modified by Nakano, discloses the invention as recited in claim 6.
The modified Nishigaki discloses a throttle (Nakano – 44, fig. 2) having a throttle cable (Nakano – 26, 26a, fig. 3) configured to be capable of being mechanically coupled to the throttle cable adapter (23, fig. 3 via A1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (EP 2,407,021 A1), in view of Takahashi (JP 2006 288296), in further view of Bower (US 2011/0003512 A1).

Regarding claim 12, Nishigaki, in view of Takahashi, discloses the invention as recited in claim 10.
The modified Nishigaki discloses the power cable (Takahashi – 3, fig. 1) having a battery-end connector (Takahashi – 32, fig. 1) and an external power source (Takahashi – 4, fig. 1). 
The modified Nishigaki does not explicitly disclose a power cable adapter having a cable-side connector configured to electrically couple to the battery-end connector and a battery-specific plug configured to electrically couple to an external power source.
However, Bower teaches a power cable adapter (28, figs. 1, 10, 20) having a cable-side connector (58, 68, 94, figs. 1, 10, 20) configured to electrically couple to the battery-end connector (22, 24, 96, figs. 1, 10, 20) and a battery-specific plug (40, 72, 82, figs. 1, 10, 20) configured to electrically couple to an external power source (26, 21,figs. 1, 10, 20) ([0039] describes a universal battery connector for connection to multiple different battery connection plugs.  While the embodiment of figs. 1 – 9 and the embodiment of figs. 10 – 18 are directed towards an adapter plug 28 that permits a connection between different battery connection plugs 22, 24 for radio controlled (RC) devices and a universal battery, the embodiment of figs. 20 – 26 describes an adaptor plug 28 that permits a connection between a non-RC battery connection plug 94 and a universal battery and fig. 19 gives examples of other non-RC adapters, thus the invention of Bower is not limited to adaptors for battery connection plugs of radio controlled devices.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Bower with the invention of the modified Nishigaki, the power cable 3 of Takahashi having the battery-end connector 32 would connect to the power cable adaptor 28 of Bower via the cable-side connector 58, 68, or 94, depending on the type of battery-end connector 32, and would connect to the external power source 4 of Takahashi).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable, as disclosed by the modified Nishigaki, with a power cable adapter having a cable-side connector configured to electrically couple to the battery-end connector and a battery-specific plug configured to electrically couple to an external power source, as taught by Bower, with the motivation to power the power tool ensemble with a single type of battery regardless of the type of battery-end connector on the power cord saving costs in purchasing different batteries in accordance to the type of battery-end connector on the power cord.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        3 December 2022